Juror Hobbs swore, upon the hearing of the motion for new trial, that he had been convicted in 1912 in the Federal court in Alabama for having operated a still "without paying the tax." This seems a plain statement. The Federal statute referred to in our original opinion makes the offense of operating a still without paying the tax a felony. We are at a loss to know how we could presume that Hobbs may have been convicted under a Federal statute penalizing one who operates a still without obtaining a permit, it being insisted by the state that he may have had reference to this last mentioned statute, punishment for a violation of which is a misdemeanor. Hobbs having used words plainly indicating the character of offense for which he had been convicted, if the state had not been satisfied it could have developed the matter further, but did not.
We are not in accord with appellant's objection to the charge of the court on excessive force. While one is entitled to defend against any character of assault, still if the assault be less than deadly, or calculated to inflict serious bodily injury, the defendant has no right to use greater force than is reasonably necessary to repel the attack, viewed from his standpoint.
The state's motion for rehearing will be overruled.
Overruled. *Page 60